DETAILED ACTION
Status of Claims and Examination
	Claims 24, 27-29, 32, 34, and 36-37 are withdrawn as directed to non-elected inventions. 
	Claims 1, 4-6, 8-9, 11-20, 22-23, 25-26, 30-31, 33, 35 and 38-40 stand canceled. 
	Thus, claims 2-3, 7, 10, 21, and 41-45 are pending and under examination. 
	Rejections that are not maintained or restated are withdrawn. 
Applicant’s Claims
	Claims 41 and 42 are illustrative and recite:
41.  A granule consisting essentially of one or more veterinary agents, a wetting agent, a suspending agent and about 0.1 to about 10% by weight of a bio-adhesive selected from the group consisting of polyvinyl alcohol, carboxymethylcellulose, chitosan, polyvinylpyrrolidone, poly(acrylic acid), HPMC, methyl cellulose, HPC, sodium CMC, a Gantrez-type 20 polymer, or any combination thereof: the granule, when mixed with an aqueous carrier, producing an aqueous formulation comprising an effective amount of the one or more veterinary agents and having a viscosity of less than about 1400 cps, wherein the granule comprises at least one of the following:
A)    a pyrimidine-derived regulator of insect growth in combination with a second active selected from the group comprising
i)    a    spinosyn,
ii)    a    neonicotinoid,
iii)    a    benzamide,
iv)    a    benzoylurea, and
any combination of (i) to (iv);

v)    spinosad,
vi)    imidacloprid,
vii)    diflubenzuron,
viii)    triflumuron, and
any combination of (v) to (viii);
C)    a triazine in combination with a second active selected from the group comprising
ix)    spinosyn,
x)    a neonicotinoid, and
a combination of (ix) and (x);
D)    a pyrethroid insecticide in combination with a second active selected from the group comprising
xi)    a benzamide,
xii)    a macrocyclic lactone,
xiii)    an amidine, and
a combination of (xi) and (xii); or
E)    a pyrethroid insecticide in combination with a second active selected from the group comprising
xiv)    diflubenzuron,
xv)    ivermectin,
xvi)    amitraz, and
a combination of (xiv) and (xv); and
wherein the aqueous formulation limits transdermal penetration of the one or more veterinary agents when the formulation is administered topically such that less than 0.5% of each of the one or more veterinary agents present in the aqueous formulation prior to administration penetrates the dermis.
i the granule when mixed with an aqueous carrier producing an aqueous formulation comprising an effective amount of the one or more veterinary agents and having a viscosity of less than about 1400 cps, wherein the granule comprises at least one of the following:
A) a pyrimidine-derived regulator of insect growth in combination with a second active selected from the group comprising
i)    a spinosyn,
ii)    a neonicotinoid,
iii)    a benzamide,
iv)    a benzoylurea, and any combination of (i) to (iv);
B)    a pyrimidine-derived regulator of insect growth in combination with a second active selected from the group comprising
v)    spinosad,
vi)    imidacloprid,
vii)    diflubenzuron,
viii)    triflumuron, and
any combination of (v) to (viii);
C)    a triazine in combination with a second active selected from the group comprising
ix)    spinosyn,
x)    a neonicotinoid, and
a combination of (ix) and (x);
D)    a pyrethroid insecticide in combination with a second active selected from the group comprising
xi)    a benzamide,
xii)    a macrocyclic lactone,
xiii)    an amidine, and
a combination of (xi) and (xii); or
E)    a pyrethroid insecticide in combination with a second active selected from the group comprising
xiv)    diflubenzuron,
xv)    ivermectin,
xvi)    amitraz, and
a combination of (xiv) and (xv);
wherein the aqueous formulation dries to a film or gel when administered topically to an animal;
wherein the film or gel substantially limits the loss of the one or more veterinary agents upon application of water such that less than 10% of the one or more veterinary agents present in the aqueous formulation prior to administration is lost; and
wherein the aqueous formulation limits transdermal penetration of the one or more veterinary agents when the formulation is administered topically such that less than 1 % of each of the one or more veterinary agents present in the aqueous formulation prior to administration penetrates the dermis.

Claims 2-3, 7, 10 and 21, depend directly from claim 41.  
	Each claim is construed broadly and reasonably according to the plain language of the claim as informed by the specification.  MPEP 2111.01, citing e.g. Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  It is noted that applicant has used the transitional phrase ‘consisting essentially of’ in one of more of the present claims.  This transitional phrase will be interpreted to allow any material or step which does not materially affect the basic and novel characteristic of the claimed invention.  In re Herz, 537 F.2d 549, 551-52 (CCPA 1976).  Furthermore, Applicant has the burden of showing that the introduction of any additional steps or components would materially change the characteristics of Applicant’s invention.  In re De Lajarte, 337 F.2d 870 (CCPA 1964).
	Moreover, the independent claims have process limitations (“the granule when mixed with an aqueous carrier ... “) as well as functional limitations (“wherein the aqueous formulation limits transdermal penetration...”) and (“wherein the film substantially limits the loss of the one or more veterinary agents upon application of water”).  
Claims 2 and 41- 44 recite an intended use of the composition setting forth a functional property of a derivative composition:  that the film or gel limits loss of the one or more veterinary agents and that the aqueous formulation limits transdermal penetration. 
The phrase “the aqueous formulation limits transdermal penetration …” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  See MPEP 2112.02.
The phrase “the aqueous formulation when topically applied to an animal dried to a film or gel and limits the loss of the one or more veterinary agents …” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  See MPEP 2112.02.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 41-42 and claims 2-3, 7, 10 and 21, which depend from claim 41, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Then addition of the word “type” to “Gantrez polymer” in Claims 41 and 42 extends the scope of the expression as to render it indefinite as it is unclear exactly what polymers would qualify as a “Gantrez-type polymers”.  See MPEP § 2173.05(b)(III)(E).
Claims 41 and 42 contain the trademark/trade name “GANTREZ ®”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the source of group of polymers and, accordingly, the identification/description is indefinite.  The Applicant could remedy this by deleting “GANTREZ ® -type polymers” and substitute therefor “ poly(methylvinylether/maleic anhydride), poly(methylvinylether/maleic acid) and esters thereof”.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	The prior art of record in this application reflects the level of skill in the art.  Thus, a specific finding of the level of skill is not necessary.  Chore-Time Equipment, Inc. v. Cumberland Corp., 218 USPQ 673 (Fed. Cir. 1983).  
In KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007), the Supreme Court identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham, including:  
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  

See also MPEP 2143.  The rejection analysis does not require an explicit teaching of a motivation to combine in the prior art.  Ball Aerosol v. Ltd. Brands, 89 USPQ2d 1870 (Fed. Cir. 2009).  Exemplary rationales for establishing a prima facie case are discussed below. 
Applicant’s claims are discussed above.  

A. 	Claims 2-3, 7, 10, 21 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0247597 (herein, Vermeer) (of record) as evidenced by US 6426333 (herein, Huet) (of record).  

Scope and Contents of the Prior Art
Vermeer was directed generally to granular agrochemical formulations that can be dispersed in water.  Abstract.  
Claims 41-45, element “one or more veterinary agents” and “is administered topically to an animal”:  Vermeer disclosed that the compositions were used in the treatment of animal ectoparasites.  [0196]-[0204].  Exemplary ectoparasites include the blowfly, Lucilia sp.  [0199].  Vermeer disclosed that the active agent can include, e.g. pyrethroids.  [0151]. 
Claims 41-45, element “a wetting agent”:  Vermeer disclosed that the granules can comprise surfactants.  [0019]. 
Claims 41-45, element “a suspending agent”:  Vermeer disclosed that the composition can comprise, e.g. silicon dioxide.  [0068].  
Claims 41-45, element “about 0.1 to about 10% by weight of a bio-adhesive selected from the group consisting of polyvinyl alcohol, carboxymethylcellulose, chitosan, polyvinylpyrrolidone, poly(acrylic acid), HPMC, methyl cellulose, HPC, sodium CMC, a Gantrez-type polymer, or any combination thereof”:  Vermeer disclosed that the composition can comprise, e.g. polyvinyl alcohol or polyvinyl pyrrolidone, which may be present at between 1 and 20 wt% of the composition, which overlaps with the claimed range of about 0.1 to about 10 wt%.  [0060], [0073]. 
Claims 41-45, element “when mixed with an aqueous carrier producing an aqueous formulation comprising an effective amount of the one or more veterinary agents”:  Vermeer disclosed granules are water-dispersible.  Abstract, [0016]. 
Claims 41-45, element “having a viscosity of less than about 1400 cps”:  Vermeer disclosed the viscosity of several formulations having mPas [i.e. cps] values less than 1400.  [0270], Table 2. 
Claims 41 and 42, element “a pyrimidine-derived regulator of insect growth in combination with…i)a spinosyn, ii) a neonicotinoid…v) a benzoylurea…v) spinosad, vi) imidacloprid, vii) diflubenzuron”: Vermeer disclosed that the composition can comprise the pyrimidine agent pyrazophos [0115] (which Vermeer identified as a fungicide) and the benzoylurea agent diflubenzuron [0161] [a benzamide]. Vermeer disclosed that the composition can comprise spinosyns, e.g. spinosad, as suitable insecticides.  [0155]. Furthermore, Vermeer disclosed that the composition can comprise neonicotinoids.  [0236].  Vermeer identified imidacloprid as having particular preference as an active ingredient in the composition ([0037], [0045]) and exemplified compositions having imidacloprid [0268], Table 1.  
Claims 41-44, element “a pyrethroid insecticide in combination with …xi) a benzamide…xiv) diflubenzuron”: Vermeer disclosed that the composition can comprise the pyrethroid agents, e.g. bifenthrin and cis-cypermethrin [0151] and the benzoylurea agent diflubenzuron [0161] [a benzamide] and macrocyclic lactones, such as ivermectin (para [0158]).
Claims 41-45, element “a triazine in combination with…a spinosyn,  a neonicotinoid…”: Vermeer disclosed that the composition can comprise chitin biosynthesis inhibitors, such as the triazine agent cyromazine [0115].  Vermeer disclosed that the composition can also comprise spinosyns, e.g. spinosad, as suitable insecticides.  [0155]. Furthermore, Vermeer disclosed that the composition can comprise neonicotinoids.  [0236].
Claims 41, 43 and 45, element " the aqueous formulation limits transdermal penetration of the one or more veterinary agents when the formulation is administered topically such that less than 0.5% of each of the one or more veterinary agents present in the aqueous formulation prior to administration penetrates the dermis”:  Vermeer disclosed that the composition is suitable for dermal application.  [0206]. 
Claims 42 and 44, element " the aqueous formulation limits transdermal penetration of the one or more veterinary agents when the formulation is administered topically such that less than 1% of each of the one or more veterinary agents present in the aqueous formulation prior to administration penetrates the dermis”:  Vermeer disclosed that the composition is suitable for dermal application.  [0206]. 
Claims 42 and 44, element “the aqueous formulation dries to a film or gel when administered topically to an animal” and “wherein the film or gel substantially limits the loss of the one or more veterinary agents upon application of water such that less than 10% of the one or more veterinary agents present in the aqueous formulation prior to administration is lost”: Vermeer disclosed compositions having the instantly claimed composition as well as applying these compositions topically, which compositions must have had the same properties.
Furthermore, with regard to the lack of dermal penetration, such is not surprising as evidenced by Huet, because the claims permit a broad range of actives within the composition, including ivermectin.  As evidenced by US 6426333 (herein, Huet), ivermectin, a veterinary agent disclosed by Vermeer and encompassed by the claims, is not necessarily skin permeant.  Huet which was directed generally to anti-parasite formulations for topical application, provided pharmacokinetic data of topically applied ivermectin.  Column 20, paragraph 2 to column 21, paragraph 5 (Example 7) and Table 9.  By straightforward calculation, the transcutaneous absorption of Huet’s ivermectin administration can be calculated.  For example, in Table 9, Group I beagles were administered 100 µg of ivermectin per kg of body weight and the measured AUC(0-C-last) was 382 pg/day/mL of blood.  Using the reasonable assumptions that an adult beagle has a body mass of about 10 kg and a blood volume of about 70 mL/kg, the total measured ivermectin in the blood was about 1.87 µg, which is less than 0.2 % of the administered dose.  Thus, a lack of dermal penetration of at least one of the veterinary agents is not surprising.

With regard to claim 2, Vermeer disclosed compositions having the instantly claimed composition, which compositions must have had the same properties. 
With regard to claims 3 and 7, Vermeer disclosed that the composition can comprise from 1 to 60 wt. % of one or more active ingredients.  [0074].  
With regard to claim 10, Vermeer disclosed that the active ingredient can be, e.g. pyrethroid.  [0151]. 
With regard to claim 21, Vermeer disclosed composition having the instantly claimed composition comprising gel/film forming agents/bioadhesives, such as polyvinyl alcohol and polyvinylpyrrolidone, which compositions must have had the same properties of being able to form a film or gel that prevents loss of the active.

Ascertainment of the Difference between the Scope of the Prior Art and the Claims (MPEP § 2141.012)
Vermeer did not disclose limiting transdermal penetration, but did disclose compositions according to the instant claim and thereby cures the deficiency. 

Finding of Prima Facie Obviousness Rationale and Motivation 
(MPEP § 2142-2143) 
It would have been prima facie obvious to a person of ordinary skill at the time of the effective filing date upon reading Vermeer to prepare the composition as claimed, because Vermeer disclosed preparing a water-dispersible granule having the claimed ingredients.  Moreover, the ordinary artisan would have found it obvious to prepare the composition without a transdermal penetrant because Vermeer does not disclose preparing the composition with a transdermal penetrant.
Regarding the limitation of “administering topically to an animal,” as the claims under examination are composition claims, this phrase will be treated as an intended use.  Furthermore, Vermeer makes clear that the composition is useful in controlling animal parasites in the veterinary medicine sector and thus the composition of Vermeer would have been capable of being used as intended.  Regarding the transitional phrase “consisting essentially of” as Vermeer does not require a transdermal penetrant or other ingredients that would materially affect the basic and novel characteristics of the claimed composition, Vermeer still reads on the claim.  
The ordinary artisan would have had a reasonable expectation of success because Vermeer disclosed preparing a composition having the recited ingredients. 
Consequently, the claimed invention, when taken as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because the teachings of the prior art are fairly suggestive of the claimed invention. 
Response to Amendment
Applicant traverses the 103 rejection of record by arguing that in finding the claims obvious, improper hindsight and improper rationales for combining the references were used.  These arguments are supported allegedly due an absence of express motivation to combine Vermeer and Huet and these references teaching away from the claimed invention.  Applicant contends that Vermeer teaches away from the present invention because a penetration agent is taught to be included in the composition and Huet demonstrates dermal transmission evidenced by “effective” plasma concentrations of ivermectin.  These lines of reasoning were not found persuasive.
As an initial matter, it is noted that Huet is used as an evidentiary reference to demonstrate that penetration of ivermectin into systemic circulation is poor.  As Huet is not used as a prior art reference, but merely as an evidentiary reference, no express teaching to combine is needed in order to use the teachings of Huet in an evidentiary capacity.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Specifically, the primary art reference Vermeer teaches each compound/chemical in amounts required by the claim as well as its physical form, and thus production of a composition would have been obvious to one of ordinary skill in the art without the use of hindsight reasoning. 
Regarding the teaching away argument, the polyoxyethylene triglyceride foliar “penetrant” in Vermeer with which Applicant is concerned, is a nonionic surfactant and wetting agent which is very similar to the polyoxyethylene ether that is listed as a suitable nonionic surfactant/wetting agent listed in Applicant’s own specification.  More importantly, a very similar polyoxyethylene type nonionic surfactant is used in the evidentiary reference Huet in the test composition which demonstrated transdermal penetration below the threshold required by the claims.  Thus, neither the recitation of this nonionic surfactant in Vermeer, nor the teaching in Huet that some ivermectin reaches the bloodstream (but below the threshold set by the claim) would have discouraged an ordinarily skilled artisan from using this nonionic surfactant in the composition of Vermeer or the use of this composition for the intended purpose of Applicant.  
Applicant further contends that combining the two references would render Vermeer unsatisfactory for its intended purpose and would change the principle of operation of the prior art invention being modified.  Allegedly, combining the two references would require the removal of the penetrant taught in Vermeer, thus changing its principle of operation and rendering it unsatisfactory for its intended purpose.  These lines of reasoning were not found persuasive.  First, as discussed above, the Examiner is not using Huet as a prior art reference but merely as an evidentiary reference, to evidence minimal penetration of the active ivermectin.  Second, nothing in Huet would require removal of the polyoxyethylene type nonionic surfactant/wetting agent used in Vermeer that would allegedly change the principle of operation of Vermeer or make it in unsuitable for its intended purpose. In fact, Huet discloses use of very similar nonionic surfactants/wetting agents as those used in Vermeer, which in turn are very similar to the polyoxyethylene type surfactants disclosed in applicant’s specification for use as a nonionic surfactant/wetting agents permissible in the composition.
Applicant further traverses the previous 103 rejection of record based upon the newly amended claims which narrow the bioadhesive list to exclude xanthan gum.  Applicant further assert that the Office has not shown that the xanthan gum can form a film or gel which prevents loss of the active and points to Table 7 of the original specification for support that xanthan gum is not able to curb the loss of an insecticidal active during a simulated rainfall as proficiently as Carbopol.  These lines of reasoning were found persuasive in part in terms of the claim scope not encompassing xanthan gum. Thus the previous 103 rejection has been modified to remove reference to xanthan gum and to instead reference Vermeer’s teaching regarding inclusion of the bioadhesives polyvinyl alcohol and polyvinylpyrrolidone in the composition.  In regards to the arguments pertaining to inherency, the evidence of record already establishes that polyvinylpyrrolidone (KOLLIDON) is a film former that when added to insecticidal granules that are dissolved in water and applied to sheep wool is able to form a film and reduce wash off of insecticides contained therein (see Table 7, original specification).  While polyvinylpyrrolidone is not as proficient as preventing wash off as polyacrylic acid (Carbopol), it nonetheless provides reduced wash off then the commercial composition CLIK. Furthermore, a compound and its properties are inseparable and thus polyvinylpyrrolidone and polyvinyl alcohol would necessarily have had film forming properties that would have reduced the wash off of insecticide applied in an aqueous liquid and which are allowed to dry into a film.  See In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990).
Applicant also contends that Huet does not support the lack of dermal penetration of ivermectin because Huet measures ivermectin in systemic circulation which is present in an amount that is effective to treat heartworm in an animal.  This was not found persuasive.  While Huet demonstrates dermal penetration, such penetration as calculated above would amount to less than the threshold prohibited by the claim.  Thus, Huet evidences that some insecticides, such as ivermectin do not easily penetrate the dermis, even without considering their application with a film former/gelling agent.  Furthermore, Vermeer does suggest adding the film formers polyvinyl alcohol and polyvinylpyrrolidone to the composition and thus a further reduction of dermal penetration would have been further expected. 
Applicant also considers the Office’s conclusion, regarding not including a transdermal penetrant in the composition as obvious based upon Vermeer’s disclosure, as flawed and inconsistent with what Vermeer teaches.  Additionally, Applicant contends that because Vermeer suggests the addition of a plant penetration agent to an agrochemical formulation, that one of ordinary skill in the art would have been instructed to include a dermal penetration agent if applying the composition to an animal.  These lines of reasoning were not found persuasive.  First, Vermeer does not explicitly teach adding a transdermal penetrant to the composition, so a characterization of Vermeer as not teaching inclusion of such a dermal penetration in the composition, a teaching which would have led one of ordinary skill in the art to find it obvious to not include one in the composition, is right on point.  Second, Vermeer recognizes the compositions can be used in veterinary and animal husbandry by dermal (topical) application, yet did not instruct an artisan to include a dermal penetration agent in a composition used for this purpose.  This would have been instructive to one in the veterinary art which would have known that penetration of the dermis of an animal by the active would not be required for the active to be effective in achieving its purpose, especially where the purpose is killing insects that come in contact with the exterior of the animal, such as fleas or flies. Furthermore, inclusion of an alkoxylated nonionic surfactant, which Vermeer discloses as a plant penetrant, would not hinder the ability of the composition to be applied to the fur or skin of an animal and used as intended by Applicant because as evidenced by Applicant’s specification, these types of nonionic surfactants are envisioned for use in the claimed composition.  Thus, it would have been obvious to one of ordinary skill in the art to not include a dermal penetration agent in the composition of Vermeer, because Vermeer does not instruct one of ordinary skill in the art to do so, even though Vermeer recognizes that the composition can be applied to an animal topically.
Conclusion
Claims 2-3, 7, 10, 21, and 41-45 are rejected and claims 24, 27-29, 32, 34, 36-37 are withdrawn. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699